                          Case 5:19-cv-00489-R Document 50 Filed 03/22/21 Page 1 of 2

                                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                         WESTERN DISTRICT OF OKLAHOMA

        Vicky Jo Lewis and Troy Levet Lewis,            )
        individually and as co-personal representatives )
        of the Estate of Isaiah Mark Lewis, deceased, )
                                                               )
                                     Plaintiff(s),             )
                                                               )
          v.                                                   )        Case No. CIV-19-489-R
                                                               )
        City of Edmond, Milo Box, and Denton
                                                               )
        Scherman,
                                                               )
                                                               )
                                     Defendant(s)              )

                                             ENTRY OF APPEARANCE

          To the Clerk of this court and all parties of record:

                    Enter my appearance as counsel in this case for:
          Plaintiff                 , Vicky Jo Lewis and Troy Levet Lewis                                  .
          (Plaintiff/Defendant)                       (Name of Party)


               I certify that I am admitted to practice in this court and am registered to file
          documents electronically with this court.


                                            s/ Woodrow K. Glass                         03/22/2021
                                            Signature                                           Date

                                             Woodrow K. Glass
                                            Print Name

                                             Ward & Glass, LLP
&ULPLQDO&DVHV2QO\                        Firm

       5HWDLQHGRU86$                       1601 36th Ave NW
                                            Address
       &-$$SSRLQWPHQW
                                             Norman                          OK                 73072
                                            City                             State              Zip Code
       )HGHUDO3XEOLF'HIHQGHU
                                             (405) 360-9700
       3UR%RQR                             Telephone

                                             woody@wardglasslaw.com
       &-$7UDLQLQJ3DQHO
                                            Internet E-mail Address




    REVISED 
            Case 5:19-cv-00489-R Document 50 Filed 03/22/21 Page 2 of 2




                                         Certificate of Service
         ✔ I hereby certify that on March
        ____                              22,
                                             2021              I electronically transmitted theattached

document to the Clerk of Court using the (OHFWURQLF&DVH)LOLQJ6\VWHP for filing. Based on the records

currently on file LQ WKLV FDVH, the Clerk of Court will transmit a Notice of Electronic Filing to tKRVH

UHJLVWHUHGSDUWLFLSDQWVRIWKH(&)6\VWHP




        _____ I hereby certify that on                            I ILOHG the attached documentZLWKWKH

&OHUNRIWKH&RXUWDQGVHUYHGWKHDWWDFKHGGRFXPHQWE\  

on thefollowing,ZKRDUHQRWregistered participants of the ECF System:




                                                         s/ Woodrow K. Glass
                                                         s/ Attorney Name
